MEMORANDUM**
The Immigration Judge (IJ) found that Sontay-DeLeon did not qualify for withholding of removal-Sontay-DeLeon did not prove that, if deported to Guatemala, there is a clear probability that he will be persecuted on account of his race or imputed political opinion.1 Neither the incident between Sontay-DeLeon and the soldiers in the mountains nor the muggings in Guatemala City compels the conclusion that Sontay-DeLeon suffered persecution “on account of’ his race or his imputed political opinion,2 and substantial evidence on the record as a whole supports the IJ’s deci*287sion.3
Petition DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See Immigration and Nationality Act (INA) § 242(b)(4)(B) (8 U.S.C. § 1252(b)(4)(B)); Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir. 1995) (noting that eligibility for withholding of removal requires a "showing that it is more likely than not that the alien will be persecuted if deported”),


. INA § 241(b)(3) (8 U.S.C. § 1231(b)(3)); See INS v. Elias-Zacarias, 502 U.S. 478, 482, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).


. See Cedano-Viera v. Ashcroft, 324 F.3d 1062, 1063 n. 1 (9th Cir.2003) (explaining that under the Board of Immigration Appeals’ affirmance-without-opinion procedure, "the IJ’s decision is the final agency decision for purposes of judicial review”); 8 C.F.R. § 3.1(a)(7)(h), (iii).